COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:         C. C. Forbes, LLC v. Zachry Exploration, LLC and Zachry
                             Exploration, Ltd.

Appellate case number:      01-16-00758-CV

Trial court case number:    232755

Trial court:                25th District Court of Colorado County

        This appeal was stayed pursuant to the “Suggestion of Bankruptcy and Notice of
Automatic Stay” that appellant, C.C. Forbes, LLC, filed in this Court on February 6,
2017, stating that C.C. Forbes, LLC and certain of its affiliates had filed a petition for
relief under Chapter 11 of Title 11, United States Code, in Case 17-20025, in the United
States Bankruptcy Court for the Southern District of Texas. See 11 U.S.C. § 362(a)
(2000) (automatic stay in bankruptcy). On May 2, 2017, appellant notified this Court “the
Notice of (i) Entry of Order Approving Disclosure Statement for, and Confirming the
Debtors’ Prepackaged Joint Plan of Reorganization and (ii) Occurrence of Effective Date
filed in the United States Bankruptcy Court of the Southern District of Texas on April 17,
2017.” Accordingly, we reinstate the case on the Court’s docket. See TEX. R. APP. P.
8.3(a).

       Appellant’s brief is due to be filed in this Court within 30 days of the date of
this order. See TEX. R. APP. P. 8.2.

       It is so ORDERED.

Judge’s signature:   /s/ Russell Lloyd_
                     

Date: May 16, 2017